Citation Nr: 1125797	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, variously diagnosed, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to April 1979.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the issue on appeal was developed as requiring new and material evidence to reopen, the Board finds the succession of rating decisions in this case are more appropriately considered as adjudications based upon new and material evidence received on a pending original service connection claim.  See 38 C.F.R. § 3.156(b) (2010).

In correspondence dated in October 2008 the Veteran's service representative asserted that a service connection claim for post-traumatic stress disorder (PTSD) should be considered inextricably intertwined with the issue on appeal.  The Board notes that this issue was denied in an April 2006 rating decision that has become final.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that "a claim based on the diagnosis of a new mental disorder . . . states a new claim, for the purpose of the jurisdictional requirement, when the new disorder had not been diagnosed and considered at the time of the prior notice of disagreement."  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  Although the October 2008 correspondence may be construed as a request to reopen the PTSD claim, the issues are not inextricably intertwined.  

The issue was remanded in November 2008 for further development.

The issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for PTSD is referred back to the RO for appropriate action.


FINDING OF FACT

The evidence of record establishes that the Veteran has a psychiatric disorder, variously diagnosed, to include schizophrenia that is related to his active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a psychiatric disorder, variously diagnosed, to include schizophrenia was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting the benefit in full.  As such, no discussion of VA's duties to notify and assist is necessary.
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, i.e., psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption is rebuttable by probative evidence to the contrary.

The Veteran contends, in essence, that he currently has a psychiatric disorder variously diagnosed, manifested in service.  (See May 2011 Written Brief Presentation).

Service treatment records (STRs) reflect complaints of frequent trouble sleeping, depression or excessive worry.  (See October 1978 Report of Medical History).  A February 1978 health record noted that the Veteran was admitted to the psychiatric ward at Martin Army Hospital.  The Veteran was anxious at admission and expressed a fear of the outcome of his pending legal situation.  He reported difficulty sleeping, eating, and feelings of losing control of himself.  The Veteran was admitted for observation.  Upon mental examination, it was found that the Veteran demonstrated no psychiatric condition that would warrant separation from the Army through medical channels.

In August 1978, he was diagnosed with "Disturbance, situational with anxiety."  He was admitted to the psychiatric award for the second time with the complaint that something was wrong with him.  The Veteran was depressed and suicidal.  He blamed beating his girlfriend as a result of a combination of things from his unit and other people that put him into his present difficulties.  It was noted that the Veteran demonstrated no psychiatric condition that would warrant separation.  However, it was strongly recommended that consideration be give to administrative separation as expeditiously as possible.  (See also February 1978 Request for Reconsideration of Findings and Recommendations of Board of Officers in an Elimination Action).

An October 1978 Report of Mental Status Evaluation noted normal behavior, alert, clear thinking process, and content.  His memory was good.  There was no significant mental illness noted.  He was responsible, able to distinguish right from wrong, and the mental capacity to participate in Board proceedings.  (see also October 1978 Report of Medical Examination).

Service personnel records reflect that the Veteran's "outstanding" performance started to decline due to personal problems of a civil nature.  These problems increased to a degree where the Battalion Commander requested that he be released from attachment.  (See DA Form 2166-5 1 Jul 75; February 1978 STR).  Another personal record noted that the Veteran was displaying below average performance and that he was convicted of an assault with intent to commit murder on his wife.  Psychiatry recommended a release from active military service due to a mental condition.  The commanding officer recommended discharge as expeditiously as possible.

Extensive post-service VA treatment reports and VA examinations, dating from August 2002 to January 2010, reflect treatment for schizophrenia and depression.  The Veteran was diagnosed with schizophrenia in August 2002.  When seen by a VA psychologist in January 2003, the Veteran gave a history of an onset of a mental disability in service.  He stated that he thought people were "belittling" him and that he saw a UFO (unidentified flying object).  He stated that he was diagnosed with schizophrenia with associated depression shortly after service.  The psychologist entered a diagnosis of schizophrenia, paranoid type, with depressive features that was related to service.  The Veteran underwent a mental status examination in February 2006.  The Veteran reported various stressors in the military and a sighting of a UFO.  The Veteran was diagnosed with PTSD, dysthymic disorder, and schizophrenia, paranoid type.

A February 2009 VA examination reflects complaints of schizophrenia symptomatology since service.  After review of the records and mental examination, the VA examiner diagnosed the Veteran with schizophrenia, paranoid type.  He found that it was as least as likely as not related to service.  His rationale was premised on his interview with the Veteran and thorough review of the medical records.  (See January 2010 addendum).

The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  

Further, the Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Here, the Veteran is competent to attest to the symptomatology of difficulty sleeping, anxiety, depression, and hallucinations and when the symptoms manifested.  In sum, the Board finds the Veteran's statements regarding the onset of his symptomatology plausible, credible, and of probative value.

Overall, the Board finds the evidence of record to be in relative equipoise and thus determines that the totality of evidence establishes that the Veteran's psychiatric disability is related to service in light of the Veteran's lay statements and VA examiners' findings of nexus.  Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection is warranted and the claim is granted in full.


ORDER

Service connection for a psychiatric disorder, variously diagnosed, to include schizophrenia, is granted.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


